              Case 3:18-cv-07004-JD Document 60 Filed 05/29/20 Page 1 of 1



O’Melveny & Myers LLP                T: +1 213 430 6000
400 South Hope Street                F: +1 213 430 6407
18ᵗʰ Floor                           omm.com
Los Angeles, CA 90071-2899




                                                                                                               Carlos M. Lazatin
May 29, 2020                                                                                                   D: +1 213 430 6655
                                                                                                               clazatin@omm.com
VIA ECF
 Hon. James Donato
 United States District Judge
 U.S. District Court, Northern District of California
 Courtroom 11
 450 Golden Gate Avenue
 San Francisco, CA 94102

Re:       Gor Gevorkyan v. Bitmain, Inc., et al., N.D. Cal. Case No. 3:18-cv-07004-JD
Dear Judge Donato:
Defendant Bitmain Technologies Ltd. (“Bitmain”) objects to Plaintiff’s procedurally improper letter
motion for a further extension of the period for jurisdictional discovery (ECF 59)—which also
effectively constitutes an unauthorized reply in support of his motion to compel (ECF 56), filed
without leave of court. Plaintiff did not meet and confer with Defendant before filing his motion,
and he does not contend otherwise. Should the Court nonetheless choose to consider Plaintiff's
motion on its merits, Bitmain respectfully requests an opportunity to respond to Plaintiff's multiple
misstatements of fact concerning the completeness of Bitmain's discovery responses, the volume
of documents Bitmain has produced to date, and Plaintiff's own clear lack of diligence.




Respectfully yours,




Carlos M. Lazatin
of O’Melveny & Myers LLP




                 Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                             Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
